Citation Nr: 0113903	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-01 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for a 
left knee disability, identified as patellofemoral syndrome.

2.  Entitlement to a rating greater than 10 percent for a 
right knee disability, identified as patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to 
October 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1999, in which 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to increased ratings for his bilateral 
patellofemoral syndrome.  The veteran subsequently perfected 
an appeal of that decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's left knee disability is manifested by 
giving way, swelling, pain on use such as standing and 
climbing stairs, range of motion from zero to ninety degrees, 
crepitation, no effusion, no instability of the valgus/varus, 
no laxity of the ligaments, tenderness under the patella, 
negative McMurray's, Lachman's, posterior and anterior drawer 
tests, and the need for a knee brace.

3.  The veteran's right knee disability is manifested by 
giving way, swelling, pain on use such as standing and 
climbing stairs, range of motion from zero to 120 degrees, 
crepitation, no effusion, no instability of the valgus/varus, 
no laxity of the ligaments, tenderness under the patella, 
negative McMurray's, Lachman's, posterior and anterior drawer 
tests, the use of a knee brace.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for left knee 
patellofemoral syndrome are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257 
(2000).

2.  The criteria for a 20 percent rating for right knee 
patellofemoral syndrome are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have been obtained by the RO.  Additionally, the 
veteran has been provided with several VA medical 
examinations addressing his bilateral knee disabilities, and 
notice of the requirements to substantiate his claims has 
been provided in the Statements of the Case.  Accordingly, a 
remand back to the RO for compliance with the new duty to 
assist requirements is not necessary, and the veteran is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  This is especially true in 
this case where the Board has awarded the veteran an increase 
in the evaluation of his right and left knee disabilities.

Entitlement to service connection for bilateral 
patellofemoral syndrome was originally granted by the RO in a 
June 1996 decision, and a noncompensable evaluation was 
assigned, effective May 6, 1996, the date of the veteran's 
claim.  In an October 1998 decision, the RO awarded the 
veteran an increase in the evaluation of the severity of his 
left knee disability to 10 percent, effective December 29, 
1997, while denying an increase in his right knee disability.  
The RO based this increase on a finding that the veteran had 
painful motion and pain on use of the left knee.  In March 
1999 the RO denied the veteran an increase in the assigned 
evaluations for his right and left knee disabilities, and in 
November 1999 again denied the veteran's request for 
increased evaluations.  The veteran perfected an appeal of 
this decision.  In a July 2000 Supplemental Statement of the 
Case, the RO awarded the veteran an increase in the 
evaluation of his right knee disorder to 10 percent 
disabling, effective December 29, 1997, bringing the 
evaluation of the right knee disability up to the assigned 
rating for the left knee.  As with the left knee, the RO 
based its increase in the evaluation of the veteran's right 
knee disability on his painful motion and pain on use.

In statements of record and in testimony before the RO in 
April 2000, the veteran contends that his bilateral knee 
disability warrants a greater disability evaluation than 10 
percent for each knee.  He testified that he has pain on 
standing and sitting for more than fifteen or twenty minutes, 
cannot run, and has difficulty climbing stairs and getting in 
and out of chairs and cars.  He has swelling at night and in 
the morning, along with stiffness and pain.  Pressure on the 
knee is painful and he wears knee braces on both knees daily.  
He has missed nine days of work due to his knees, and his job 
as a clerk at the post office requires a lot of standing 
which is difficult given the pain in his knees when he 
stands.  

The veteran's wife, a registered nurse, also testified 
concerning the symptomatology of the veteran's bilateral knee 
disabilities.  She noted that he had swelling, redness, and 
hotness in his knees, and that he used ice packs and heating 
pads at night to alleviate the problems.  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

The Board also notes that governing VA regulations, set forth 
at 38 C.F.R. § 4.40, 4.45, 4.59 (2000) provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2000).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (2000) (Schedule), the RO ascertained the severity of 
the veteran's knee disabilities by application of the 
criteria set forth in Diagnostic Code 5019, governing 
bursitis, which requires application of the criteria under 
Diagnostic Code 5003, governing degenerative arthritis.  
Under this provision, the evaluation of a disability is made 
based on limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applicable for 
each major joint or group of minor joints affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Pursuant to 5260, limitation 
of flexion to 60 degrees is noncompensable; limitation of 
flexion to 45 degrees is 10 percent disabling; limitation of 
flexion to 30 degrees is 20 percent disabling; and limitation 
of flexion to 15 degrees is 30 percent disabling.  Under 
Diagnostic Code 5261, limitation of extension to 5 degrees is 
noncompensable; limitation of extension to 10 degrees is 10 
percent disabling; limitation of extension to 15 degrees is 
20 percent disabling; limitation of extension to 20 degrees 
is 30 percent disabling; limitation of extension to 30 
degrees is 40 percent disabling; and limitation of extension 
to 45 degrees is 50 percent disabling.  Under the 
regulations, normal range of motion for the knee is from zero 
to 140 degrees.  

In addition to the potential applicability of Diagnostic 
Codes 5003, 5260, and 5261, the Board notes that the 
regulations provide for evaluation of "[k]nee, other 
impairment of" pursuant to Diagnostic Code 5257.  This 
provision notes symptoms of recurrent subluxation and lateral 
instability, and provides that a slight knee impairment 
warrants a 10 percent evaluation, a moderate knee impairment 
warrants a 20 percent evaluation, and severe knee impairment 
warrants a 30 percent evaluation.  Although the veteran's 
medical evidence does not present evidence of subluxation or 
lateral instability, he clearly has a knee impairment.  
Accordingly, the Board finds that this Diagnostic Code is 
applicable for evaluation of the his right and left knee 
disabilities. 

Aside from the above noted Diagnostic Codes, the regulations 
provide for evaluation of the knee for ankylosis (Diagnostic 
Code 5256), dislocation or removal of the semilunar cartilage 
(Diagnostic Codes 5258 and 5259), impairment of the tibia and 
fibula (Diagnostic Code 5262) and genu recurvatum (Diagnostic 
Code 5263).  However, none of the medical evidence of record 
supports a finding of ankylosis, genu recurvatum, or 
disability related to the semilunar cartilage or the tibia 
and fibula.  Accordingly, because these provisions do require 
specific symptoms or conditions, application of these 
regulations is inappropriate in the veteran's case.  

Turning to the medical evidence, the record contains VA 
outpatient treatment records from January 1997 to October 
1999.  Treatment notations pertaining to the knees note 
bilateral knee pain, full range of motion with crepitation 
and popping, negative locking, negative laxity, negative 
effusion, stable varus/valgus, tenderness over the inferior 
patellar, and complaints of popping, swelling, and pain on 
use.  Diagnoses included patellar tendonitis, knee pain, and 
chondromalacia.  

X-rays in December 1997 found the veteran's knees to be 
within normal limits.  X-rays taken in September 1998 in 
conjunction with a VA examination noted minimal narrowing of 
both knees, especially in the medial compartments, x-rays 
taken in November 1999 noted a normal right knee with no 
abnormalities, and x-rays taken in June 2000 as part of the 
most recent VA examination were negative.

VA examination reports of May 1996, October 1998, November 
1999, and June 2000, essentially confirm the findings of the 
outpatient treatment records.  The veteran reported pain on 
standing, climbing stairs, and prolonged sitting, giving way, 
stiffness, weakness, and swelling.  The examiners found no 
swelling, no medial or collateral ligament laxity, negative 
varus/valgus test, negative anterior and posterior drawer 
test, negative Lachman's test, and negative McMurray's test.  
He had popping and crepitation on motion, and tenderness over 
the patellar area.  His range of motion declined over the 
course of the examinations from full range of motion in May 
1996 and October 1998, to zero to 135 degrees bilaterally in 
November 1999, to zero to 90 degrees on the left and zero to 
120 degrees on the right in June 2000.  Also, beginning in 
October 1998 the examiners noted that the veteran used a left 
knee brace and by June 2000 had a knee brace on both knees.  
He was diagnosed with bilateral patellofemoral pain syndrome.

With regard to the veteran's reported symptom of swelling, 
the Board notes that the veteran's testimony at his April 
2000 hearing was credible, and that he and his wife are 
competent to identify swelling of the knees.  Accordingly, 
the Board finds that the veteran's knee conditions are 
manifested by swelling despite the absence of this finding on 
his sporadic VA examinations and treatments.  

Considering the evidence of record and the veteran's credible 
testimony at his April 2000 hearing, the Board finds that the 
veteran's right and left knee disabilities constitute 
moderate impairments of the knees.  This finding is supported 
by his documented pain on use, particularly prolonged 
standing, which is required for his job as a clerk at the 
post office.  In addition the veteran's knees demonstrate 
crepitation, popping, giving way, and swelling, and require 
the use of knee braces.  The totality of these symptoms 
create a functional limitation on the veteran's ability to 
perform his job, which rises to the level of a moderate 
impairment.  Accordingly, a 20 percent evaluation pursuant to 
Diagnostic Code 5257, governing knee impairments, is 
warranted.

A rating greater than 20 percent for a severe impairment is 
not warranted under Diagnostic Code 5257 in that the 
veteran's limitation of motion is not so severe as to 
prohibit use of the knee at all, and by his own statements he 
has only missed nine days of work since he began working at 
the post office in 1998, indicating less than a severe 
impairment.  Moreover, he has no clear clinical 
manifestations of bony abnormalities on x-ray, and no 
additional relevant symptomatology such as subluxation, 
laxity, varus/valgus instability, or positive Lachman's, 
McMurray's or other tests.  Additionally, his symptomatology 
is not constant.  

Further, a rating greater than 20 percent is not warranted 
under Diagnostic Codes 5260 and 5261 in that the veteran does 
not even meet the criteria for a compensable rating under 
these provisions.  As noted, the most severe limitation of 
motion reported was left knee range of motion of zero to 
ninety degrees, and right knee range of motion of zero to 120 
degrees.  These findings are above the ten degree extension 
and 45 degree flexion required for compensation under either 
Diagnostic Code 5260 or 5261.

Because consideration of the veteran's painful motion and 
functional loss has been included in the 20 percent 
evaluation assigned under Diagnostic Code 5257, providing 
additional compensation for these factors pursuant to either 
Diagnostic Code 5003, or 38 C.F.R. §§ 4.40, 4.45 is 
inappropriate because it would constitute pyramiding.  
38 C.F.R. § 4.14 (2000).  

Finally, the Board notes that claimant's are entitled to a 
separate rating for functional loss or limitation of motion 
due to pain when there is clinical evidence of arthritis and 
if the evaluation of his or her service-connected disability 
is pursuant to Diagnostic Code 5257, or another diagnostic 
code which does not involve consideration of limitation of 
motion.  See VA O.G.C. Prec. 9-98 (August 14, 1998); VA 
O.G.C. Prec. 23-97 (July 1, 1997).  However, in the present 
case there is no clinical finding that the veteran suffers 
arthritis of his knees, and furthermore, as noted above, his 
functional impairment due to painful motion has already been 
encompassed in his current 20 percent evaluation.  

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a 20 percent rating for left knee 
patellofemoral syndrome is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.

Entitlement to a 20 percent rating for right knee 
patellofemoral syndrome is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

